    Case 4:19-cv-01934 Document 29-2 Filed on 11/15/19 in TXSD Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS

                                                  §
FREEDOM FROM RELIGION                             §
FOUNDATION, INC., and JOHN ROE,                   §
                                                  §
               Plaintiffs,                        §
                                                  §
       v.                                         §      CIVIL ACTION NO. 4:19-cv-1934
                                                  §
JUDGE WAYNE MACK, in his personal
                                                  §
capacity and in his official capacity on behalf
                                                  §
of the State of Texas,
                                                  §
               Defendant.


             ORDER ON JUDGE MACK’S MOTION TO STAY DISCOVERY
               PENDING RESOLUTION OF HIS MOTION TO DISMISS

       Having considered Defendant Judge Wayne Mack’s Motion to Stay Discovery Pending

Resolution of His Motion to Dismiss, the Court is of the opinion that the motion should be

GRANTED.

       It is therefore ORDERED that, with the exception of initial disclosures, all discovery in

this case is stayed pending the Court’s ruling on Defendant’s Motion to Dismiss.

       It is so ORDERED.

       Signed on this ______ day of _______________, 2019.




                                              Kenneth M. Hoyt
                                              United States District Judge
